internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-153074-02 date date legend entity a entity b entity c entity d entity e entity f issuer a a bonds b bonds plr-153074-02 state date x dear this letter is in response to your request on behalf of issuer a for a ruling that the agreement hereinafter defined will not cause the property financed by the a bonds to be treated as owned or used by other than a governmental_unit or a sec_501 organization for purposes of sec_145 of the internal_revenue_code the code facts and representations entity a is an organization described in sec_501 entity a owns and operates certain hospital facilities hospital a issuer a issued the a bonds as qualified c bonds under sec_145 and lent the proceeds to entity a which used the proceeds to finance additions and renovations to hospital a entity b is a governmental_unit within the meaning of sec_141 as well as an organization described in sec_501 entity b owns and operates certain hospital facilities hospital b entity b issued the b bonds as qualified c bonds under sec_145 and used the proceeds to finance or refinance the construction and acquisition of additions and improvements to hospital b entity c is an organization described in sec_501 entity b is the sole member of entity c entity c was created in order to facilitate the transaction described herein entity d is an organization described in sec_501 entity d was created in accordance with a joint operating_agreement the existing agreement between entity b and entity e that provides for the common management of certain hospital facilities owned by entity b including hospital b and clinical facilities owned by entity e entity e is an organization described in sec_501 we previously issued a letter_ruling to entity b concluding that the existing agreement would not cause any bond financed property that is subject_to that agreement be treated as owned or used by other than a governmental_unit or a sec_501 organization for purposes of sec_145 entity f is an organization described in sec_501 entity f was created in order to facilitate the transaction described herein entity a and entity c are the only two members of entity f entity a entity c and entity d entered into a joint operating_agreement the agreement dated date that will not become operational until among other matters plr-153074-02 the irs has issued this ruling letter the purpose of the agreement is to provide for the common management of certain healthcare services and facilities owned by either entity a or entity b the joint operations the joint operations include operations conducted at the facilities financed with the a bonds and the b bonds while the existing agreement will remain in existence to the extent there is conflict between the existing agreement and the agreement the agreement will control the agreement provides that the joint operations will be managed by entity f the entities that own the particular facilities that comprise hospital a and hospital b including the facilities financed with the a bonds and the b bonds will not change newly acquired facilities or enterprises may be owned by entity f or by entity a or entity b the agreement provides for the equal sharing between entity a and entity c of the net_income from the operation of the joint operations subject_to certain adjustments at the end of each fiscal_year entity a and entity c shall each determine its net_income with respect to the joint operations the aggregate net_income from the joint operations shall be equalized between entity a and entity c by having the entity with the greater net_income from the joint operations make a payment to the other entity such payment may be deferred if the payment would cause or would reasonably be expected to cause the entity making the payment or any of its affiliates or operating entities to violate certain contractual obligations or covenants entity a and entity c are each free to utilize the first dollar_figurex of its share of the net_income from the joint operations in any manner it deems appropriate amounts in excess of dollar_figurex must be kept available by entity a and entity c to satisfy any obligations to make additional capital contributions as required by the board_of directors of entity f prior to this letter_ruling we issued private letter rulings concluding that the status of entities a c d and f as a 501_c_3_organization will not be adversely affected as a result of entering into the agreement and the consummation of the transactions contemplated thereby and entering into the agreement will not result in entities a c d and f being engaged in an unrelated_trade_or_business under a law and analysis sec_103 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental plr-153074-02 unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that a qualified_bond includes a qualified_501_c_3_bond sec_145 provides that except as otherwise provided in sec_145 the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all of the property that is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if sec_501 organizations were treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 for this purpose paragraphs and of sec_141 are applied by substituting percent for percent each place it appears and net_proceeds for proceeds each place it appears sec_513 provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 under sec_7701 where not otherwise distinctly expressed in or manifestly incompatible with the intent of the provision under title_26 where the term is used the term person includes a partnership under sec_7701 the term partnership includes any group joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust estate or corporation under subchapter_k of the code a partnership is considered for various purposes to be either an aggregate of its partners or an entity independent of its partners s rep 83d cong 2d sess h_r rep 83d cong 2d sess under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is a separate_entity in which partners have no direct interest in the partnership's assets and operations revrul_75_62 1975_1_cb_188 provides that there is no exclusive rule as to when a partnership will be viewed as an entity or an aggregate the resolution is generally dependent upon the question to be resolved plr-153074-02 in this case one issue is whether the agreement creates a partnership which is a private business user of the facilities financed with the a bonds and the b bonds issuer a and entity b argue that the agreement does not create a partnership in this case we do not need to determine whether the agreement creates a partnership even if the agreement resulted in a partnership because all of the partners would be c organizations the purposes of sec_145 would be furthered if any partnership created as a result of the agreement were treated as an aggregate of separate entities using the tax-exempt financed facilities moreover regardless of whether a partnership is created we have previously issued private letter rulings indicating that entering into the agreement will not result in entities a c d and f being engaged in an unrelated_trade_or_business under sec_513 accordingly the agreement will not cause property financed with the a bonds to be owned or used by other than a governmental_unit or a sec_501 organization for purposes of sec_145 conclusion the agreement will not cause the property financed by the a bonds to be treated as owned or used by other than a governmental_unit or a sec_501 organization for purposes of sec_145 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
